Idona v Manhattan Plaza, Inc. (2017 NY Slip Op 01444)





Idona v Manhattan Plaza, Inc.


2017 NY Slip Op 01444


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Friedman, J.P., Richter, Kapnick, Kahn, JJ.


3175 307669/10

[*1]Erick Idona, Plaintiff-Appellant,
vManhattan Plaza, Inc., Defendant-Respondent, Hobo Construction Company, Defendant.


Alexander J. Wulwick, New York, for appellant.
Baxter Smith & Shapiro, P.C., White Plains (Sim R. Shapiro of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered June 28, 2016, which, insofar as appealed from as limited by the briefs, denied plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) claim, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff's testimony that he fell from scaffolding materials stacked atop the surface of a flatbed truck, about 10 feet above the ground, and that he was not provided with a safety device that would have prevented his fall, was sufficient to establish his entitlement to partial summary judgment on his Labor Law § 240(1) claim (see e.g. Phillip v 525 E. 80th St. Condominium, 93 AD3d 578 [1st Dept 2012]). Although plaintiff was wearing a safety harness at the time of the accident, there was no place on the truck where the harness could be secured.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK